           Case 2:20-mj-01024-BNW Document 13
                                           12 Filed 09/21/21
                                                    09/20/21 Page 1 of 2



1    DANIEL HILL
     HILL FIRM PLLC
2    Nevada Bar No. 12773
     228 S. 4th Street, 3rd Floor
3    Las Vegas, Nevada 89101
     Phone: 702-848-5000
4    Fax: 702-442-8338
     dan@hillfirmlawyers.com
5    Attorney for Defendant

6                         UNITED STATES DISTRICT COURT
7                              DISTRICT OF NEVADA
                                      -oOo-
8
       UNITED STATES OF AMERICA,                       Case No. 2:20-mj-01024-BNW
9
                               Plaintiff,                  JOINT STATUS REPORT
10
                    vs.
11
       LUKE TAGGERT,
12
                              Defendant.
13

14            The United States of America, through Rachel Kent, Esq., Assistant United States

15    Attorney, together with Daniel Hill, Esq., counsel for defendant Luke Taggert, jointly

16    report as follows:

17            1. Mr. Taggert has completed all requirements ordered by the Court.

18
              2. The parties move the Court to permit Mr. Taggert to withdraw his plea of
19
                 guilty to DUI, and the government moves the Court to amend the count to
20               reckless driving, a violation of 36 CFR 4.2 and NRS 484B.653.

21   ///

     ///
22
     ///
23
     ///
24
                                                  1
     Case 2:20-mj-01024-BNW Document 13
                                     12 Filed 09/21/21
                                              09/20/21 Page 2 of 2



1
        3. The parties stipulate to allow Mr. Taggert to plead guilty to the amended count of
2
           reckless driving, and jointly recommend that the original sentence be applied to the
3
           amended count and that this matter be closed.
4

5              DATED this 20th day of September 2021.

6                                               /s/ Daniel Hill
                                                ______________________
7                                               Daniel Hill, Esq.
                                                Counsel for Defendant
8
                                                /s/ Rachel Kent
9                                               ______________________
                                                Rachel Kent, Esq.
10                                              Counsel for the United States

11

12                              Order
                      IT IS SO ORDERED
13
                      DATED: 10:36 am, September 21, 2021
14

15
                      BRENDA WEKSLER
16                    UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24
                                               2
